       Case 3:18-cv-00625-BAJ-EWD           Document 141   09/29/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA



  JAMILA JOHNSON, ET AL. CIVIL ACTION

  VERSUS

  KYLE ARDOIN, NO: 18-00625-BAJ-EWB
  In His Official Capacity As The Acting
  Secretary Of State Of Louisiana


                                           ORDER

      On October 17, 2019, this Court stayed this action pending the U.S. Court of

Appeals for the Fifth Circuit's en banc review of Joseph Thomas, et al. v. Tate Reeves,


et al.. No. 19-60133, an appeal presenting the issue of whether statutory challenges


under Section 2 of the Voting Rights Act, 52 U.S.C. § 10301 must be decided by a

three-judge panel of the district court.

      On June 18, 2020, the Circuit Court issued its en banc opinion dismissing the

Thomas appeal as moot, without addressing the three-judge panel issue. The Circuit


Courts concurring opinions, however, address the issue at length, with 6 judges


taking the position that statutory challenges under Section 2 of the Voting Rights Act

may be decided by a single district court judge, 5 judges taking the opposite position

that such challenges require a three-judge panel, 4 judges expressing no opinion, and


2 judges abstaining. Compare Thomas v. Reeves, 961 F.3d 800, 801 (5th Cir. 2020)

(Costa, J., concurring), with id. at 810 (Willett, J., concurring). The Circuit Court's


dismissal became final on September 16,2020.
       Case 3:18-cv-00625-BAJ-EWD        Document 141     09/29/20 Page 2 of 2




       Finding that the circumstances justifying the original stay in this action no

longer exist,


      IT IS ORDERED that the STAY IS LIFTED.

       IT IS FURTHER ORDERED that in light of the Circuit Court's competing

concurring opinions in Thomas, the parties shall SHOW CAUSE, if any exists, why

the Court should not vacate its September 12, 2019 order denying Defendant

Secretary of State Kyle Ardoin s Motion for Certification of Order for Interlocutory

Appeal (Doc. 100), and certify an interlocutory appeal on the three-judge panel issue.

The parties shall file written submissions limited to 7 pages no later than Friday,

October 9, 2020.


      IT IS FURTHER ORDERED that the deadline for Defendant and Third-

Party Plaintiff Secretary of State Kyle Ardoin to file his opposition to Third-Party

Defendants' IVtotion to Dismiss Third-Party Complaint (Doc. 134) remains STAYED

pending the Court s decision whether to certify an interlocutory appeal in this matter.



                                                         ?^
                    Baton Rouge, Louisiana, this ''— ( day of September, 2020




                                                    .Q\
                                        JUDGE BRIANS J^iKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
